UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4279



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

DAVID Q. WARD,
                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:06-cr-00831-SB)


Submitted:   September 28, 2007           Decided:   November 5, 2007


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Sean Kittrell, OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Without    a   plea   agreement,   David   Q.   Ward   pled      guilty   to

possession with intent to distribute cocaine base (“crack”) and

cocaine, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(C) (West

1999 & Supp. 2007) (Count One), and using and carrying a firearm

during and in relation to, and possessing a firearm in furtherance

of,   a   drug   trafficking    crime,   in   violation      of   18    U.S.C.A.

§ 924(c)(1)(A)(i) (West Supp. 2007) (Count Three).                The district

court sentenced Ward to 101 months in prison:           forty-one months on

Count One and a consecutive sixty months on Count Three.                    Ward

appeals his convictions and sentence.            His attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding no meritorious grounds for appeal but challenging the

adequacy of the Fed. R. Crim. P. 11 hearing and questioning whether

the sentence imposed by the district court was reasonable.                  Ward

was advised of his right to file a pro se supplemental brief, but

he did not file one.        We affirm.

      Because Ward did not move in the district court to withdraw
his guilty plea, any error in the Rule 11 hearing is reviewed for

plain error.     United States v. Martinez, 277 F.3d 517, 525 (4th
Cir. 2002) (discussing standard). Our careful review of the record

convinces us that the district court substantially complied with

the mandates of Rule 11 in accepting Ward’s guilty plea and ensured

that Ward entered his plea knowingly and voluntarily and that the

plea was supported by an independent factual basis.                 See United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).


                                    - 2 -
     Turning to Ward’s sentencing challenge, in imposing a sentence

after United States v. Booker, 543 U.S. 220 (2005), a court still

must calculate the applicable guideline range after making the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).        United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”              Id. at 433

(internal quotation marks and citation omitted).            “[A] sentence

within the proper advisory [g]uidelines range is presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.
2006); see Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007)

(upholding application of rebuttable presumption of reasonableness

to within-guidelines sentence).

     The district court sentenced Ward only after considering and

examining the sentencing guidelines and the § 3553(a) factors, as

instructed by Booker.       Ward’s 101-month sentence, consisting of
forty-one months for Count One and a consecutive sixty months for

Count Three, is within the properly calculated advisory guideline

range and well within the statutory maximum of twenty years and

life, set forth respectively in 21 U.S.C.A. § 841(b)(1)(C) for

Count One and 18 U.S.C.A. § 924(c)(2) for Count Three.            Neither

Ward nor the record suggests any information so compelling as to

rebut   the   presumption   that   the   sentence   is   reasonable.   We

therefore conclude that the sentence is reasonable.

                                   - 3 -
     In accordance with Anders, we have reviewed the entire record

for any meritorious issues and have found none.    Accordingly, we

affirm the district court’s judgment.    This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 4 -